PER CURIAM.
A.S., the mother, timely appeals the trial court’s order terminating her parental rights to her daughter, R.S. It would serve no useful purpose to recite the facts of this *505case. Suffice it to say that our review of the record supports the trial judge’s conclusion that the termination of A.S.’s parental rights is in the manifest best interests of R.S. and is the least restrictive means of preventing harm to R.S. See M.H. v. Dep’t of Children & Families, 866 So.2d 220 (Fla. 1st DCA 2004). Accordingly, we affirm the judgment.
AFFIRMED.
ORFINGER, LAWSON and EVANDER, JJ., concur.